Per Curiam:

Providencia Irizarry, en nombre y repre-sentación de su hijo menor Ellis Hernán Irizarry, y como madre con patria potestad sobre éste, instó demanda de daños y perjuicios contra El Pueblo de Puerto Rico. A esa de-manda se interpuso por el demandado moción para desestimar por falta de hechos. Al ser la misma declarada sin lugar, fué el pleito a juicio y al fallarlo, el tribunal a quo llegó a las si-guientes conclusiones de hechos:
“El menor demandante Ellis Hernán Irizarry, huérfano de padre, está bajo la patria potestad de su señora madre Provi-dencia Irizarry en cuya compañía vive en el barrio ‘Candelaria’ de Lajas, Puerto Rico. A la fecha del accidente que ha dado margen a esta acción dicho menor contaba ocho años de edad y cursaba el segundo grado de escuela elemental.
“2. El día 27 de diciembre de 1948, a eso de las nueve de la mañana, el menor demandante caminaba por la carretera pública del citado barrio ‘Candelaria’ del término municipal de Lajas en busca de una ‘yerbita’ para su ‘güimo’. A la orilla de la carretera se encontró un cartucho de cartón como de 41/4 pul-gadas de largo, lo llevó inmediatamente a su casa allí cercana y en el patio de la misma quitó el cartón encontrando dentro un *788pedazo o tubo de metal cobrizo como de una pulgada y cuarto de largo y del grueso de su dedo meñique con un ‘alambrito’ pegado a uno de sus extremos el que puso sobre una piedra dándole con un machete. Al así hacerlo el pequeño artefacto hizo explosión en la cara del menor dejándolo inconsciente y causándole lesio-nes de las cuales fué curado y atendido en el Hospital de Lajas y luego en el Hospital Municipal de Mayagüez. La evidencia demuestra que el hallazgo del cartucho por el menor demandante y la explosión del mismo fueron actos continuos sin el conoci-miento ni intervención de la madre ni de persona otra alguna. La madre se dió cuenta del accidente luego de ocurrida la explo-sión. Nada hay en la prueba que demuestre que el menor de-mandante sabía la naturaleza peligrosa del artefacto encontrado por él. Según su propio testimonio, no controvertido, él nunca antes había visto uno igual.
“3. Como resultado y consecuencia de dicho accidente el me-nor demandante ha perdido total y permanentemente la visión por su ojo izquierdo. Según el doctor C. W. Dunscombe, espe-cialista que atendió al menor, hubo necesidad de extraerle de dicho ojo lesionado múltiples cuerpos extraños y cerrarle una perforación en el centro de la córnea. En opinión de dicho fa--cultativo dicho ojo izquierdo deberá ser luego extraído toda vez que, aún sin visión, está sujeto a irritarse con facilidad. Existe en todo caso el peligro de ‘oftalmía, simpática’ en el ojo derecho.
“4. Para la fecha del referido accidente el demandado, El Pueblo de Puerto Rico, llevaba a cabo la ampliación de la referida carretera del barrio ‘Candelaria’ del municipio de Lajas por ad-ministración y por conducto de su Departamento de lo Interior con sus propios empleados y bajo la dirección y supervisión de funcionarios y agentes de dicha dependencia gubernamental. En la ejecución de dicha obra el demandado por sus referidos em-pleados utilizaba cartuchos de dinamita los cuales hacía reventar mediante el empleo de fulminantes los cuales eran susceptibles de ser explotados por concusión. La evidencia demuestra satis-factoriamente que dichos cartuchos de dinamita y fulminante usados por el demandado en la referida obra eran idénticos al cartucho y objetó de cartón encontrado por el menor deman-dante a la orilla de dicha carretera en reconstrucción y al tubito u objeto de metal cobrizo con su ‘alambrito’ descubierto por él al remover el cartón y que luego explotó al darle sobre la piedra *789con el machete. La evidencia demuestra también satisfactoria-mente que entre uno y cuatro días antes del accidente se habían usado cartuchos de dinamita por los referidos empleados del de-mandado en la obra y que específicamente como dos días antes se había explotado dinamita como a cien metros de la casa del menor demandante. La evidencia creída por el tribunal demues-tra además que si bien el sitio donde se hacían las explosiones era examinado y limpiado por dichos empleados del demandado, en ocasiones quedaban en la carretera fulminantes sin explotar algunos de los cuales fueron luego encontrados en el sitio donde el menor demandante encontró el cartucho cuya explosión le causó los daños por los que ahora reclama indemnización.
“5. De los hechos y circunstancias relatados en los apartados 2 y 4 ante se desprende y así lo concluimos como cuestión de hecho que el cartucho encontrado por el menor demandante y cuya explosión en sus manos le causó los daños descritos era un cartucho de dinamita de los usados por el demandado en la refe-rida obra que quedó en la carretera sin explotar; que el deman-dado, por sus referidos empleados, fué negligente en permitir que dicho cartucho quedase o permaneciera sin explotar en la carretera luego de la explosión de los demás que para tal fin se utilizaron y que dicha negligencia fué la causa próxima, directa eficiente del accidente descrito y consecuentes daños al menor demandante.”
Ambas partes han apelado de la sentencia que concedió al demandante una indemnización de $3,000, más las costas. Como la apelación del demandante se refiere exclusivamente a la cuantía de daños concedídale, discutiremos primeramente los errores señalados por el demandado.
El primero de ellos es al efecto de que el tribunal a quo erró al declarar sin lugar su moción de desestimación. El mismo no fué cometido. Por la Ley núm. 229 de 1950 (Leyes de 1949-50, pág. 587), se autorizó a la señora Providencia Irizarry a entablar a nombre y en representación de su citado hijo acción civil contra El Pueblo de Puerto Rico en reclamación de daños y perjuicios “independientemente del hecho de que el Pueblo de Puerto Rico haya o no actuado a *790través de un agente especial en las transacciones o hechos que dieron lugar al accidente.”(1)
El soberano no puede ser demandado sin su consenti-miento. Campis v. Pueblo, 67 D.P.R. 393, y casos citados a la página 395. De ordinario también El Pueblo de Puerto Rico (hoy día Estado Libre Asociado de Puerto Rico) sólo es responsable en daños y perjuicios cuando actúa por media-ción de un agente especial.(2) Ese consentimiento para de-mandársele en acción de daños y perjuicios lo dió en términos generales por la Ley 76 de 1916, según fué enmendada en 1928. Al aquí demandante lo dió, además, específicamente por la citada Ley 229 de 1950. Al conceder esa autorización al demandante para que lo demandara lo relevó del referido requisito estatutario provisto por el- artículo 1803 del Código Civil. Habiendo habido tal relevación, el demandante no te-nía que probar que el Pueblo de Puerto Rico actuó por media-ción de un agente especial. La situación es la misma que si se *791tratara de un patrono privado, responsable púr las actuaciones de sus agentes dentro de las atribuciones de su cargo. Véase Rodríguez v. El Pueblo, ante pág. 401. Bajo las cireuns-cias no erró el tribunal sentenciador al resolver que la de-manda aducía hechos determinantes de causa de acción ni al declarar sin lugar la moción para desestimar instada por el demandado.
 El siguiente error señalado por el demandado es al efecto de que el tribunal a quo erró al resolver que el Pueblo fué negligente y al concluir que esa negligencia fué la causa próxima de los daños sufridos por el menor.
Las conclusiones de hechos del tribunal sentenciador están claramente sostenidas por la prueba. De esas conclusiones se desprende que para aquel entonces el menor contaba ocho años de edad; que el 27 de diciembre de 1948 dicho menor caminaba por una carretera pública y se encontró a orillas de ésta un cartucho de cartón como de 4% pulgadas de largo; que él nunca antes había visto uno igual; que lo llevó inme-diatamente a su casa, situada allí cerca, y en el patio de la misma le quitó el cartón, encontrando dentro un tubo de metal cobrizo como de pulgada y cuarto de largo, con un alam-brito pegado a uno de sus extremos, el que puso sobre una piedra y le dió con un machete; que al así hacerlo, el pequeño artefacto hizo explosión en'la cara del menor, produciéndole lesiones que le ocasionaron la pérdida de la visión por el ojo izquierdo; que para la fecha del referido accidente el deman-dado llevaba a cabo la ampliación de la carretera del barrio Candelaria, por administración y por conducto de su Depar-tamento de lo Interior, con sus propios empleados y bajo la dirección de sus funcionarios; que en la ejecución de dicha obra el demandado utilizaba cartuchos de dinamita que eran idénticos al hallado por el menor; que entre uno y cuatro días antes del accidente se habían usado cartuchos de dina-mita por los empleados del demandado en la indicada obra; y que si bien el sitio donde se usaban los explosivos era exami-nado y limpiado por los empleados del demandado, en ocasio-*792nes quedaban en la carretera fulminantes sin estallar, algu-nos de los que eran luego encontrados en el sitio donde el me-nor demandante halló el cartucho cuya explosión le causó los daños por los que ahora reclama indemnización. Ante esa situación de hechos, forzoso es concluir que el demandado fué negligente y que esa negligencia fué la causa inmediata del accidente.
 No es posible concluir, sin embargo, que el menor demandante incurrió en negligencia contribuyente. Para aquel entonces él contaba ocho años de edad. Nunca antes había visto cartuchos de dinamita ni fulminantes similares al que se halló y no tenía conocimiento del peligro que corría al manipular el mismo. A niños de poca edad — como el demandante — no se les requiere que cumplan con las normas de conducta que es razonable esperar de los adultos, debiendo su conducta ser juzgada por la norma a esperarse de un niño de igual edad, inteligencia y experiencia bajo circunstancias similares a las que surjan del caso. Álvarez v. Hernández, 74 D.P.R. 493; Cruz v. Rivera, 73 D.P.R. 682; Figueroa v. Picó, 69 D.P.R. 401; Castro v. González, 58 D.P.R. 368.
La gran mayoría de los tribunales de los Estados Unidos ha establecido responsabilidad de un demandado en circuns-tancias similares o idénticas a las del caso de autos: negli-gencia de un demandado al dejar explosivos en sitios accesi-bles para niños y acto posterior positivo de un niño de producir la explosión al darle con un objeto al explosivo. Véase 10 A.L.R. 2d 22 et seq. A la página 116 de esa obra se dice:
“Hablando en términos generales, los tribunales han re-suelto ... en la mayoría de los casos que cuando se usan o alma-cenan explosivos en tal forma que los mismos resultan accesibles para los niños, los actos específicos de éstos al tomarlos y esta-llarlos no constituyen, como cuestión de derecho, una causa inter-ventora independiente que exonera al demandado de responsa-bilidad por su negligencia original, por lo menos cuando el niño no posee suficiente inteligencia o entendimiento para comprender plenamente el peligro envuelto.”
*793El tercer y último error imputado por el demandado al tribunal a quo es en el sentido de que éste erró al declarar con lugar la demanda y al condenarle a pagar la suma de $3,000; y el único señalado por el demandante impugna por insuficiente la cuantía de la indemnización. Ambos errores pueden, por tanto, ser discutidos conjuntamente.
De las conclusiones de hechos reseñadas se desprende que el menor demandante ha perdido total y permanentemente la visión por su ojo izquierdo, así como que según la opinión del especialista que le atendió, dicho ojo debe ser luego ex-traído ya que existe el peligro de oftalmía simpática en el ojo derecho, es decir el peligro de que el menor pueda quedar to-talmente ciego. Dadas las anteriores conclusiones creemos que ha debido concederse una indemnización mayor. Consi-deramos que la misma debe ser aumentada a la suma de quince mil dólares.

Bebe modificarse la sentencia apelada en el sentido indi-cadlo y así modificada confirmarse.


 La Ley 229 de 1950 reza en lo pertinente así:
“Sección 1. — Por la presente se autoriza a la señora Providencia Iri-zarry, de Lajas, Puerto Rico, a entablar a nombre y en representación de su hijo menor Ellis Hernán Irizarry, acción civil contra El Pueblo de Puerto Rico en reclamación de compensación pecuniaria por alegados daños y perjuicios sufridos por dicho menor por lesiones recibidas en accidente que tuviera con motivo de la construcción de una carretera en el Barrio ‘Candelaria’ de Lajas, Puerto Rico.
“Sección 2. — La señora Providencia Irizarry queda autorizada por esta Ley a entablar dicha reclamación sin que tenga que cumplir con el requisito de la previa prestación de la fianza exig-ida por la Ley núm. 76 de 13 de abril de 1916, enmendada por la Ley núm. 11 de 18 de abril de 1928, e inde-pendientemente del hecho de que El Pueblo de Puerto Rico haya o no ac-tuado a través de un agente especial en las transacciones o hechos que die-ron lugar al accidente.” (Bastardillas nuestras.)


E1 artículo 1803 del Código Civil, ed. de 1930, según fué enmendado por la Ley 120 de 1943, en lo esencial dispone:
“Artículo 1803.' — La obligación que impone el artículo anterior es exi-gible, no sólo por los actos u omisiones propios, sino por los de aquellas per-sonas de quienes se debe responder.
“El Pueblo de Puerto Rico es responsable en este concepto cuando obra por mediación de un agente especial; pero no cuando el daño hubiese sido causado por el funcionario a quien propiamente corresponda la gestión prac-ticada, en cuyo caso será aplicable lo dispuesto en el Artículo anterior.